t c memo united_states tax_court taurus fx partners llc richard postma a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jenny l johnson and guinevere m moore for petitioner gerald a thorpe for respondent memorandum opinion buch judge this matter is before the court on cross-motions to dismiss for lack of jurisdiction petitioner mr postma alleges that the notice of final_partnership_administrative_adjustment fpaa upon which this case is predicated is invalid because it was not sent to the proper address respondent maintains that the fpaa is valid respondent further asserts and mr postma cannot reasonably dispute that if the fpaa is valid then the petition was untimely thus the sole issue for the court to decide is whether the fpaa is valid because the fpaa was mailed in accordance with the notice provisions of sec_6223 and the regulations thereunder the court will grant respondent’s motion to dismiss the untimely petition filed in this case background on date fx trading co llc fx trading and bricolage capital llc bricolage formed taurus fx partners llc taurus a limited_liability_company that was treated as a partnership for federal_income_tax purposes bricolage was the managing member and tax_matters_partner tmp of taurus and fx trading was a notice_partner of taurus mr postma was the sole member of fx trading thus rendering it a disregarded_entity for federal_income_tax purposes on date mr postma assigned his interest in fx trading to the littlefield group inc littlefield a subchapter_s_corporation of which he was the sole shareholder unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure taurus timely filed its form_1065 u s return of partnership income which included the following addresses for the partnership taurus fx partners llc c o bricolage capital llc lexington avenue 25th floor new york ny for the tmp bricolage capital llc lexington avenue 25th floor new york ny for fx trading fx trading company llc c o richard postma monroe nw grand rappids sic mi on date the commissioner issued notices of beginning of administrative_proceeding nbaps regarding taurus’ taxable_year the nbaps were issued to fx trading and separately to richard postma at the same grand rapids address albeit without the typo on that same date the commissioner issued nbaps for taurus’ taxable_year mr postma alleges that he received only the nbap that was addressed to him personally for the record reflects that four nbaps were issued on date to the grand rapids address two each for and during the course of the examination the internal_revenue_service irs dealt directly with mr postma on some occasions for example in date the irs sent mr postma a form_4564 information_document_request relating to his investment in taurus in date mr postma signed a form 872-p consent to extend the time to assess tax attributable to partnership items for taurus’ taxable_year mr postma’s representative included in a cover letter to the form 872-p that mr postma has never been officially designated as a tax_matters_partner or managing member and so he signed the form 872-p on both the line for the tmp and on the line for the authorized person on date bricolage filed a voluntary chapter bankruptcy petition the commissioner filed a proof_of_claim in that proceeding on date the commissioner issued an fpaa for taurus’ taxable_year copies of the fpaa were sent to the following addresses by certified mail filing the petition in bankruptcy had the dual effect of converting bricolage’s partnership items to nonpartnership_items thus removing bricolage from any tefra proceeding and terminating bricolage’s status as tmp see 89_tc_198 see also sec_301_6231_a_7_-1 proced admin regs and sec_301_6231_c_-7t temporary proced admin regs fed reg date the temporary regulations were in effect for the year in issue but have since been replaced by final regulations tax_matters_partner taurus fx partners llc lexington avenue 25th floor new york ny bricolage capital llc tax_matters_partner taurus fx partners llc sic lexington avenue 25th floor new york ny bricolage capital llc one bryant park suite 37c new york ny fx trading company llc monroe northwest suite grand rapids mi caballo inc lexington avenue 25th floor new york ny stillwater inc greenwich street 34th floor new york ny fpaa was sent to the partnership at the partnership’s address as shown on the partnership form_1065 fpaa was misaddressed to bricolage the former tmp fpaa was sent to the former tmp at an address the irs had updated using a subsequently filed return fpaa was sent to fx trading as notice_partner at the address shown on the schedule_k-1 partner’s share of income deductions credits etc that had been attached to the form_1065 and fpaa sec_5 and were sent to entities that owned interests in bricolage all of these fpaas were returned by the postal service except the one mailed to bricolage at the one bryant park address on date more than days after fpaa was mailed mr postma filed a petition in this court as a partner other than the tax_matters_partner shortly thereafter mr postma filed a motion to dismiss for lack of jurisdiction and a memorandum of law in support of his motion mr postma asserts that the fpaa is invalid for a variety of reasons an fpaa was not mailed to him at his last_known_address an fpaa was not mailed to the addresses listed on taurus’ partnership return he did not receive an nbap for taurus’ taxable_year and the fpaa was issued after the period of limitations had expired respondent filed his own motion to dismiss for lack of jurisdiction asserting that the court lacks jurisdiction in this case because the petition disputing the adjustments in the fpaa was not timely filed of course respondent’s motion is the fpaa sent to bricolage pincite lexington avenue was likely returned because of a typographical error in the address the one bryant park address was known to respondent through bricolage’s partnership return a notice_partner may file a petition during the 60-day period following the 90-day period during which a tax_matters_partner may file a petition see sec_6226 mr postma’s petition was filed well after that period predicated on the notion that the fpaa was valid and thus began the running of the period within which to file a petition effectively the only issue for the court to resolve is whether the fpaa was valid discussion the irs must issue an fpaa if it decides to make adjustments to partnership items claimed on a partnership return the fpaa is the jurisdictional notice that permits a partner to file a petition challenging the irs’ adjustments the tefra statutory and regulatory scheme sets forth in general terms who is entitled to notice and how one goes about updating the list of who is entitled to notice the irs must send an fpaa to the notice partners but it is the notice to the tmp that begins the running of the period within which to file a petition the notice to the tmp may be addressed to the tmp by name at see kligfield holdings v commissioner 128_tc_192 sec_6226 and b tefra refers to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite see generally sec_6223 and the regulations thereunder sec_6223 sec_6226 and b see also triangle investors ltd p’ship v continued the tmp’s address or a generic notice addressed to tax_matters_partner may be sent to the partnership address as shown on the return for the year at issue the irs then must send a copy of the fpaa to the notice partners who are identified on the partnership return for the year at issuedollar_figure the last_known_address rules applicable to notices of deficiency do not apply to fpaas sec_6223 instructs that the partnership return is the starting point for identifying where to mail notices the irs must update that information only to the extent the updated information is provided in accordance with the regulations the regulations require that updates be made by submitting continued commissioner 95_tc_610 see triangle investors ltd p’ship v commissioner t c pincite see also 91_tc_1069 sec_6223 see sec_6212 see utah bioresearch ltd v commissioner tcmemo_1989_612 sec_6223 triangle investors ltd p’ship v commissioner t c pincite sec_301_6223_c_-1t temporary proced admin regs fed reg date the temporary regulations were in effect for the year in issue but have since been replaced by permanent regulations see sec_301_6223_c_-1 proced admin regs a written_statement generally to the service_center where the partnership return was filed and that the statement i identify the partnership each partner for whom information is supplied and the person supplying the information by name address and taxpayer_identification_number ii explain that the statement is furnished to correct or supplement earlier information with respect to the partners in the partnership iii specify the taxable_year to which the information relates iv set out the corrected or additional information and v be signed by the person supplying the informationdollar_figure with these fundamental rules in mind we turn to the question of where the irs was required to mail the fpaa in this case notice to the tax_matters_partner as previously stated it is sufficient for the irs to mail a generic fpaa by mailing an fpaa addressed to tax_matters_partner taurus fx partners llc at the partnership address shown on the taxable_year partnership return the irs fulfilled its obligation to notify the tmp sec_301_6223_c_-1t b temporary proced admin regs fed reg date see triangle investors ltd p’ship v commissioner t c pincite see also chomp assocs v commissioner t c pincite mr postma alleges that taurus filed a return showing a new address and that the irs should have mailed the fpaa to that address the partnership return did not satisfy the requirements of the regulations to update any address for the taxable_year the return did not explain that it was a statement furnished to correct or supplement information for and did not specify that the information related to nor did it relate to the year simply because box e included the date the business started of date although the commissioner may use other information in its possession he is not obligated to search his records for information that is not expressly furnished on the return or pursuant to the regulations thus notice to the tmp at the partnership address as shown on the year form_1065 was sufficient the notices that were mailed to bricolage are irrelevant to the tmp notice issue because at the time the notices were issued bricolage was no longer the tmp bricolage filed a bankruptcy petition on date a partner’s status as tax_matters_partner is terminated when it becomes a debtor in a the court takes judicial_notice of the instructions for form_1065 which state if the partnership changes its mailing address after filing its return it can notify the irs by filing form_8822 change_of address see fed r evid see 129_tc_82 sec_301 c - 1t f temporary proced admin regs fed reg date bankruptcy proceeding and thus bricolage was no longer the tmp when the fpaa was issued note however that a copy of the fpaa was mailed to bricolage at the one bryant park address that bricolage used on its partnership return and that envelope was not returned to respondent thus it appears bricolage received actual notice of the fpaadollar_figure notice to a notice_partner the partnership return in the record identified only one notice_partner other than bricolage fx trading the irs mailed a copy of the fpaa to fx trading at the address shown on the schedule_k-1 for fx trading that was included with the year partnership return that taurus filed as previously stated the irs may use the address as shown on the partnership return unless that address was see 89_tc_198 see also sec_301_6231_c_-7t a temporary proced admin regs fed reg date see sec_7502 document sent by certified mail is prima facie evidence of delivery there is a discrepancy between the address for fx trading shown on the partnership return and the address to which the fpaa was mailed the fpaa identified a suite number for fx trading that was not referenced in the partnership return neither party alleges that this difference was material and the court finds that it was immaterial see 89_tc_806 57_tc_102 aff’d 527_f2d_754 9th cir sebastian v commissioner tcmemo_2007_138 updated in accordance with the regulations under sec_6223 it was not and thus this notice was sufficient the partnership return did not identify mr postma as a notice_partner he is identified on the schedule_k-1 as the contact person for fx trading but not as a notice_partner in his own right moreover at no time did anyone identify mr postma as an indirect_partner in the manner required by sec_301_6223_c_-1t temporary proced admin regs supra although he attempts to string together various documents to show that information was provided to the irs showing that he was an indirect_partner this information was not provided in conformity with the regulations and the irs is required to use the information on the partnership return except as modified by additional information furnished under the regulationsdollar_figure it may be helpful to make clear the distinction between permissive and prescriptive terms sec_6223 provides that for notice purposes the irs shall use the names addresses and profits interest shown on the partnership return likewise sec_6223 provides that the irs shall use additional information furnished to him in accordance with regulations prescribed by the secretary those regulations provide that the irs will use additional see triangle investors ltd p’ship v commissioner t c pincite information but the regulation goes on to instruct that the statement providing that additional information shall contain certain specified items and that the statement shall generally be filed with the service_center with which the partnership return is filed shall is a prescriptive term if a taxpayer provides a statement identifying a partner or providing updated contact information that includes all of the prescribed information and if the statement is sent to the prescribed location then the irs must use the information provided in that statement in contrast to the prescriptive terms just described the regulation further provides that the irs may use other information in its possession may is sec_301_6223_c_-1t a temporary proced admin regs fed reg date sec_301_6223_c_-1t b temporary proced admin regs supra sec_301_6223_c_-1t b temporary proced admin regs fed reg date see 493_us_455 shall and must are compulsory terms citing 368_us_502 shall is defined as must is or are obliged to webster’s new universal unabridged dictionary must is defined as to be obliged or bound by an imperative requirement id pincite sec_301_6223_c_-1t f temporary proced admin regs supra permissive it does not create an obligation if the plain language is not clear enough the regulation goes on to provide that the service is not obligated to search its records for information not expressly furnished under this section mr postma insists that he was a notice_partner and that the irs received information identifying him as such mr postma asserts that his responses to information document requests and respondent’s communications directly with him notified respondent that he was a notice_partner and that the irs accepted him as such because it continued to communicate directly with him it sent him an nbap for and it requested that he sign the form 872-p extending the period of limitations on assessment for taurus while the irs was certainly able to use this information to provide notice to mr postma it was under no obligation to do so if mr postma wanted to receive notice under sec_6223 he needed to file a statement as prescribed by the regulations a few observations may help to explain why the tefra notice rules differ from those that apply to deficiency procedures first unlike a corporate or an see tafflin v levitt u s pincite may is permissive citing charles dowd box co v courtney u s pincite may can be used to express possibility opportunity or permission webster’s new universal unabridged dictionary sec_301_6223_c_-1t f temporary proced admin regs supra individual income_tax proceeding where the examination is directly of the taxpayer’s return a tefra proceeding is conducted at the partnership level and yet the partnership is not liable for the tax the partners who are ultimately liable for the tax can change from year to year thus adjustments resulting from a partnership proceeding relating to one taxable_year may affect a completely different set of taxpayers from those who owned an interest in that same partnership in another year as a result simply updating address information from a subsequent year’s return as is done in deficiency procedures puts the irs in peril of notifying the wrong people in tefra cases it is the service centers that are generally responsible for issuing notices because partnerships may involve multitiered structures and passthrough partners the irs must often trace through this structure to reach the ultimate taxpayers again it is the service_center personnel who handle this work indeed taurus provides a clear example of the complexity described above looking only at the face of the partnership return and the attached schedules k-1 the campus tefra function operates out of irs service centers see internal_revenue_manual irm pt e date it is this group that is responsible for attempting to link partnership returns to the ultimate taxpayers see eg id pt date see eg irm pt date in the record only taurus bricolage and fx trading are identified although mr postma is shown on the fx trading schedule_k-1 he is named only in an in care of capacity the schedule_k-1 identifies fx trading as a limited_liability_company which could have only one member or members numbering in the thousands from the face of the partnership return the irs has no way to identify that fx trading is a single-member llc and a disregarded_entity in fact from the partnership return the irs would have no way to identify the fact that mr postma as of the close of the taxable_year did not own an interest in fx trading it was owned by littlefield mr postma chose to create fx trading to be a partner in taurus rather than to personally be a partner in taurus mr postma also assigned his interest in fx trading to littlefield before the partnership return was filed thereby creating yet another layer between himself and taurus in the context of substantive tax matters the supreme court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not this proposition should 417_us_134 citing 308_us_473 old mission continued be no less true in procedural matters mr postma chose his structure and he must meet the procedural burdens that accompany his choice nbap mr postma also challenges the validity of the fpaa because he contends that he did not receive an nbap for the examination of the taurus return sec_6223 requires that the commissioner mail an nbap to each partner whose name and address are provided either on the return or as updated by the regulations for the same reasons stated above the irs was not required to mail an nbap to mr postma moreover even if the irs had been required to mail an nbap to mr postma or if the irs failed to mail an nbap to fx trading the remedy was to elect that the partnership items become nonpartnership_items under sec_6223 mr postma has not alleged that he made such an election and such an election would now be untimely continued portland cement co v helvering 293_us_289 and 293_us_465 sec_6223 allows taxpayers to whom the irs untimely mails notice of a proceeding to opt to have their partnership items treated as nonpartnership_items so long as the proceeding is ongoing at the time the fpaa was issued to fx trading the proceeding was ongoing period of limitations with respect to mr postma’s assertion that the fpaa was invalid because it was issued after the period of limitations on assessment had expired we note briefly that the assertion of untimeliness of the fpaa is an affirmative defense that must be raised in a timely filed petition in response to the fpaa or else it is waived the court must have jurisdiction in a case before it may evaluate an affirmative defense and the issuance of an fpaa beyond the period of limitations does not affect its validity conclusion the law on each of the issues mr postma raises is well settled the irs must provide notice to the partners as identified in the partnership return it did if mr postma wanted notice to go elsewhere he was required to notify the irs in accordance with the regulations under sec_6223 he didn’t accordingly the see 102_tc_683 98_tc_607 93_tc_562 94_tc_787 genesis oil gas ltd v commissioner t c pincite wayne caldwell escrow p’ship v commissioner tcmemo_1996_401 fpaa is valid the petition in this case was not filed within days of the date on which the fpaa was mailed to the tmp and thus the petition was untimely to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
